Exhibit 10.1

Amendment to Sales Agreement

Effective as of February 1, 2013

Symetra Life Insurance Company

Individual Life Policies

Commission Schedule Terms and Conditions

Terms

 

1. Commissions are payable on premiums paid to the Company. Basic and Renewal
commissions are vested and constitute full compensation to the designated
writing agency. The writing agency will be paid all Basic and Renewal
Commissions which are calculated according to the Commission Schedule Individual
Life Policies Endorsement Form included in this contract. There may be a maximum
of two writing agencies per coverage. Basic and renewal commissions for any
increase in coverage are paid to the writing agency of that increase. When the
balance due is less than a reasonable minimum sum, established by the Company,
payments may be paid only as the minimum amount is reached.

 

2. To change the writing agency, written consent from the current writing agency
must be submitted to the Company’s Home Office. The Company reserves the right
through its Home Office to approve any such request and is not bound by such
change until approved by the Company’s Home Office. The new writing agency is
subject to the provisions in this agreement. The Company assumes no
responsibility for the validity of the change of writing agency and the Company
is held harmless with regard to any amount paid by it to the new writing agency.
Any change of writing agency must comply with all applicable state laws and
regulations. For those policies identified in writing as a part of the change in
writing agency, the future compensation and all past, present and future
obligations are transferred to the new writing agency.

 

3. Service fees are payable on premiums paid to the Company. Such Service Fees
constitute full compensation to the designated servicing agency. The service fee
is calculated according to the Commission Schedule Individual Life Policies
Endorsement Form included in this contract. The servicing agency will be paid
all the service fees. During the calendar years in which the Servicing Agency
receives a minimum of $1,000.00 in first year commission for Individual Life
policies service fees will be paid. When the balance due is less than a
reasonable minimum sum, established by the Company, payments may be paid only as
the minimum amount is reached.

 

4. The servicing agency may be designated by the policyowner or by the writing
agency at the time of policy issue. Changing to a new servicing agency requires
written consent from the policyowner to be submitted to the Company’s Home
Office. The Company reserves the right through its Home Office to approve any
such request and is not bound by such change until approved by the Company’s
Home Office. If the servicing agency is not specifically designated then the
writing agency will be the servicing agency.

 

5. Trail commissions, if applicable, are vested and payable to the writing
agency of the original base policy. These commissions are calculated according
to Section 3 of the Commission Schedule Individual Life Policies Endorsement
Form included in this contract. If trail commissions are earned they will be
paid on the first commission statement following the policy anniversary.

 

6. The Company reserves the right to reduce compensation when the face amount
exceeds the sum of the Company’s retention limit plus automatic reinsurance
coverage.

 

7. In the event a policy terminates within 12 months of policy issue for any
reason other than the death of the insured, including but not limited to a lapse
or a rescission of the policy, Agency must repay 100 per cent of the commission
previously paid on such policy and Symetra Life has the right to chargeback such
commission.

 

8. In addition to commission payable, the Company may award to the writing
agency Annual First Year Premium (AFYP) production credit. AFYP is a measurement
of production that is equal to the required first year premium on an annual
payment mode. Net AFYP is the production credit issued by the Company on
business written during the calendar year minus the production credited to
policies that have lapsed during the year prior to their first renewal.

 

9. When a writing agency sells additional insurance riders commissions will be
calculated and paid according to the Commission Schedule Individual Life
Policies Endorsement Form included in this contract.

 

Page 1 of 2



--------------------------------------------------------------------------------

10. If this Agency Agreement is terminated, the commissions payable to the
writing agency shall be limited to those payable as first year and renewal
commissions at the rate provided in the Commission Schedule Individual Life
Policies Endorsement Form in effect on the date of termination.

 

11. No Commissions or service fees will be paid with respect to:

 

  a. Premiums which are waived under the terms of a policy;

 

  b. Premiums for temporary extra rating for five years or less;

 

  c. Premiums for a policy which is a conversion of group life or health
insurance coverage; and

 

  d. Premium paid by automatic premium loan.

 

12. When a conversion privilege is exercised, and the new policy is dated as of
a current date, commissions will be calculated in accordance with the rules of
the Company in effect at the time of such conversion. If the Company determines
a policy replaces a policy previously issued by the Company on the same insured,
the commission payable for the first year of insurance for the new policy will
be calculated in accordance with the rules of the Company in effect at the time
of such replacement.

 

13. If an Agency is terminated due to uncollectible outstanding agency
commission debt, terms defined in section one above will be revoked and Basic
and Renewal Commissions will no longer be vested.

Conditions

 

1. Agency has no authority to deliver any policy unless the applicant therein
is, at the time of delivery, in good health and insurable condition.

 

2. Notwithstanding any other provision of this agreement, regarding any policy
listed in this agreement’s Commission Schedule Individual Life Policy
Endorsement, Agency shall not, to induce any person to insure with Company, pay
or allow or offer any illegal rebate of premium or other consideration due and
not specified in the policy.

THIS ENDORSEMENT MAY BE MODIFIED OR CANCELED BY THE COMPANY AT ANY TIME BY
PROVIDING WRITTEN NOTICE.

The provisions of this endorsement supersede any provisions of prior
endorsements.

Agency is responsible for ensuring that no business is solicited by any
representatives until that representative is authorized to represent the Company
and this endorsement is in effect.

 

Page 2 of 2